EliteDesigns Plus Variable Annuity Application Questions? Call our Service Center at 877-700-6847. Instructions Complete the entire form to establish a new EliteDesigns Plus Variable Annuity Contract. Please type or print. 1. Choose Type of Annuity Contract Please select the annuity type:m Non-Qualifiedm Roth IRAm Traditional IRA Initial Contribution $ For IRAs only: Current Year $ Prior Year $ Rollover $ 2. Provide Annuitant Information Name of Annuitant m Male m Female First MI Last Mailing Address Street Address City State ZIP Code Residential Address (if different from mailing address) Street Address City State ZIP Code Social Security Number/Tax I.D. Number Date of Birth (mm/dd/yyyy) Daytime Phone Number Home Phone Number 3. Provide Contractowner Information rSame as Annuitant Name of Contractowner m Male m Female First MI Last Mailing Address Street Address City State ZIP Code Residential Address (if different from mailing address) Street Address City State ZIP Code Social Security Number/Tax I.D. Number Date of Birth (mm/dd/yyyy) Daytime Phone Number Home Phone Number 4. Provide Joint Owner Information Name of Joint Owner m Male m Female First MI Last Mailing Address Street Address City State ZIP Code Residential Address (if different from mailing address) Street Address City State ZIP Code Social Security Number/Tax I.D. Number Date of Birth (mm/dd/yyyy) Daytime Phone Number Home Phone Number FSB255 (5-13) EliteDesigns Plus 18-90010-18 2013/05/01 (1/6) 5. Provide Primary and Secondary Beneficiary(ies) For additional Primary Beneficiaries, please attach a separate list to the end of this application. Primary Beneficiary Name Address (city, state, zip) Phone No. Social Security No. DOB (mm/dd/yyyy) Relationship to Owner % of Benefit 1. 2. 3. For additional Secondary Beneficiaries, please attach a separate list to the end of this application. Secondary Beneficiary Name Address (city, state, zip) Phone No. Social Security No. DOB (mm/dd/yyyy) Relationship to Owner % of Benefit 1. 2. 3. 6. Provide Replacement Information Do you currently have any existing annuity or insurance policies? m Yes m No Does this proposed contract replace or change any existing annuity or insurance policy? m Yes m No If yes, please list the following for all life insurance or annuity contracts to be replaced: Current Carrier Name Contract/Policy Number 7. Choose Optional Return of Premium Death Benefit Rider r Return of Premium Death Benefit Rider. Please Continue FSB255 (5-13)
